Citation Nr: 0910815	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-10 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, Type II, with nephropathy and erectile 
dysfunction.

3.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a May 2003 rating decision, the RO 
granted service connection for diabetes mellitus, Type II, 
and assigned a 20 percent rating for that disability.  In an 
August 2003 rating decision, the RO denied service connection 
for diabetic retinopathy as well as an increased rating for 
PTSD.  The RO noted that the Veteran's rating for diabetes 
also included consideration of albuminuria.  The Veteran has 
appealed the ratings for diabetes mellitus, Type II and PTSD, 
as well as the denial of service connection for diabetic 
retinopathy.  

In a December 2006 rating decision, the RO granted special 
monthly compensation for loss of use of a creative organ as 
related to diabetes mellitus.  The Veteran has not appealed 
that decision.  The December 2006 rating decision reflects 
that the disability is now characterized as diabetes 
mellitus, Type II, with nephropathy and erectile dysfunction.  
The Board will address whether the Veteran is entitled to 
separate compensable ratings for either nephropathy or 
erectile dysfunction.  


FINDINGS OF FACT

1.  The Veteran does not have diabetic retinopathy.

2.  The Veteran's diabetes mellitus, Type II, is manifested 
by not more than requiring oral hypoglycemic agent and 
restricted diet; he does not require insulin, restricted diet 
and regulation of activities and he has not had episodes of 
ketoacidosis or hypoglycemia.

3.  There is no deformity of the penis with loss of erectile 
power, nor is there albumin constant or recurring with 
hyaline and granular casts or red blood cells, or transient 
or slight edema, or hypertension with diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or a history of diastolic blood pressure of 
predominantly 100 or more with continuous medication required 
for control, or wearing of absorbent materials.  

4.  The impairment from the Veteran's PTSD most nearly 
approximates reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Diabetic retinopathy was not incurred in or aggravated by 
active duty and is not proximately due to or the result of 
the Veteran's service-connected diabetes mellitus, Type II.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2006); 38 
C.F.R. § 3.303 (2008).

2.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus, Type II, with nephropathy and 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2008).

3.  The criteria for a separate compensable rating for 
erectile dysfunction or albuminuria have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115b, 
Diagnostic Code 7502, 7522 (2008).

4.  The criteria for a disability rating higher than 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for diabetic retinopathy 
as well as higher ratings for his diabetes and PTSD.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the 
required notice in letters mailed in April 2003 and March 
2006.  

The Board notes that the Court has recently provided guidance 
with respect to the notice that is necessary in increased 
rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Adequate VCAA notice in an increased rating claim 
must inform the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; and that, if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes.  If the claimant is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability, the 
notice letter must provide at least general notice of that 
requirement.  The notice letter must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  This 
requirement is not applicable to appeals of initial ratings.  

In this case, the April 2003 and March 2006 letters informed 
the Veteran that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  They also 
included information on how VA determines the disability 
rating by use of the rating schedule, and provided examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain), to include 
treatment records, Social Security determinations, statements 
from employers concerning the impact of the disability on the 
Veteran's employment, and statements from persons concerning 
their observations of how the disability has affected the 
Veteran.  They also informed the Veteran of the assistance 
that VA would provide to obtain evidence on his behalf.

This is not a case in which a noticeable worsening or 
increase in severity of disability would not establish the 
Veteran's entitlement to an increased rating.  In any event, 
the Veteran was provided the specific criteria for rating 
PTSD in the Statement of the Case.

These letters also provided appropriate notice with respect 
to the effective-date element of each of the claims and the 
disability-rating element of his service connection and 
initial rating claims.

Although the veteran was not provided all required notice 
before the initial adjudication of the claims, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that service treatment records as well 
as pertinent VA medical records have been obtained.  Private 
treatment records were submitted by the Veteran.  The Veteran 
has identified no additional outstanding evidence.  
Accordingly, the Board finds that there are no outstanding 
records that could be obtained to substantiate the claims.

The Board also notes that the Veteran has been afforded VA 
examinations.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.



II.  Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  During the 
pendency of the Veteran's service connection claim, 38 C.F.R. 
§ 3.310 was amended, effective October 10, 2006.  The 
amendments to this section are not liberalizing.  Therefore, 
the Board will apply the former version of the regulation.

Disability Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

A 20 percent rating is warranted for diabetes mellitus, Type 
II, requiring insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is available where insulin, restricted diet, and regulation 
of activities are required.  A 60 percent rating requires 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring 1 or 2 hospitalizations per year or twice a month 
visits to a diabetic care provider, plus complications that 
would not be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

Erectile dysfunction is evaluated pursuant to 38 C.F.R. § 
4.115b, Diagnostic Code 7522, which provides for a 20 percent 
rating for deformity of the penis with loss of erectile 
power.  There is no other rating under this code.  

Albuminuria alone is not nephritis, nor will the presence of 
transient albumin and casts following acute febrile illness 
be taken as nephritis.  38 C.F.R. § 4.115.  As for nephritis, 
that condition is rated according to renal dysfunction.  38 
C.F.R. § 4.115a (2008) provides a 100 percent disability 
evaluation for renal dysfunction if the disability is 
requiring regular dialysis or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; BUN more than 80 mg%; or creatinine more than 8 
mg%; or markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  An 80 percent disability 
evaluation requires persistent edema and albuminuria with BUN 
40 to 80 mg%; creatinine 4 to 8 mg%; or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  A 60 percent disability 
evaluation requires constant albuminuria with some edema; 
definite decrease in kidney function; or hypertension at 
least 40 percent disabling under diagnostic code 7101.  A 30 
percent disability evaluation is assigned for albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic code 7101.  A 
non-compensable disability evaluation is assigned for albumin 
and casts with history of acute nephritis; or for 
hypertension that is non-compensable under diagnostic code 
7101.

Diagnostic Code 7101 for hypertension provides a 10 percent 
evaluation when evidence demonstrates diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, and a minimum of 10 percent is also assigned 
when there is a history of diastolic blood pressure of 
predominantly 100 or more and continuous medication is 
required for control.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or systolic pressure 
of predominantly 200 or more.  

38 C.F.R. § 4.115a (2008), as to voiding dysfunction, 
provides for rating a particular condition as urine leakage, 
frequency, or obstructed voiding.  For Continual Urine 
Leakage, Post Surgical Urinary Diversion, Urinary 
Incontinence, or Stress Incontinence, a 60 percent disability 
evaluation requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day.  A 40 percent disability evaluation requires the 
wearing of absorbent materials which must be changed 2 to 4 
times per day.  A 20 percent disability evaluation requires 
the wearing of absorbent materials which must be changed less 
than 2 times per day.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Service Connection

The Veteran urges that he has diabetic retinopathy due to 
service-connected diabetes mellitus, Type II.  Although the 
Veteran has been granted service connection for diabetes 
mellitus, Type II, as the following discussion will 
illustrate, the Veteran does not have diabetic retinopathy.  

Service treatment records are negative for evidence of 
diabetic retinopathy.  Post service VA records reflect no 
diagnosis of diabetic retinopathy.  An April 2003 note from a 
nurse practitioner who had treated the Veteran since August 
2002 reflects her opinion that the Veteran is mentally and 
physically incapacitated from work.  

VA eye examinations conducted in June 2003 and December 2004 
yielded diagnoses of diabetes mellitus Type II without 
ophthalmic signs.  The Veteran reported diabetes mellitus 
since 2002 with oral medication.  He reported no ocular 
injuries, surgery or eye treatment.  He reported no ocular 
pain or visual symptoms.  The physician examining the Veteran 
on both occasions explained in December 2004 that there was 
no diabetic cause of visual impairment or disability.  The 
claims folder was reviewed by the physician prior to both 
examinations.  

The Veteran was afforded an additional eye examination by a 
different examiner in November 2006.  The Veteran complained 
that his near visual acuity had declined.  He reported he 
wore reading glasses but had no other ophthalmic treatment.  
He reported that he had been diagnosed with orally medicated 
diabetes in 2002.  Following review of the claims folder and 
eye examination of the Veteran, the diagnosis was no diabetic 
retinopathy or retinal pathology for either eye; hyperopia, 
both eyes and presbyopia.  

Thus, although the record confirms that the Veteran has 
diabetes mellitus, Type II, there is no diagnosis of diabetic 
retinopathy, despite multiple specialist examinations 
conducted to determine whether such disease was present.  
Uncontroverted medical opinion is wholly against the calm.  
The Board notes the multi-axial diagnosis on the PTSD 
examination in November 2006 includes an Axis III notation of 
diabetes with retinopathy.  This is an inaccurate description 
of the Veteran's disability and is based on a reported 
medical history by the Veteran and has no probative weight as 
to establishment of current disability of diabetic 
retinopathy.  

While the Veteran and his wife might sincerely believe that 
he has diabetic retinopathy, as lay persons, they are not 
competent to diagnose this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  While the 
contentions have been carefully and sympathetically 
considered, for the reasons discussed above, the Board must 
conclude that a preponderance of the evidence is against the 
claim.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Disability Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to either disability.  

A.  Diabetes Mellitus, Type II

The preponderance of the evidence is against the assignment 
of a rating in excess of 20 percent for the Veteran's 
service-connected diabetes mellitus with erectile dysfunction 
and nephropathy.  VA examinations and treatment records show 
that the Veteran is on oral medication for his diabetes, 
diagnosed in 2002.  VA examination reports dated in June 
2003, December 2004 and November 2006 indicate that the 
Veteran had never been hospitalized for ketoacidosis or 
hypoglycemia, and that his treatment was that of a special 
restricted diet as well as taking two oral medications.  None 
of the other post-service medical records reflect that the 
Veteran has had to regulate his activities because of his 
diabetes.  

In view of the absence of any medical evidence showing that 
the Veteran has had episodes of ketoacidosis or hypoglycemia 
or takes insulin and requires regulation of his activities 
because of diabetes, an initial rating in excess of 20 
percent is not warranted.  

The Board has also considered whether the Veteran is entitled 
to separate compensable ratings for erectile dysfunction and 
albuminuria.  

The Board notes that service connection for hypertension has 
been denied on a direct basis.  

Upon a review of the record, the Board finds that the Veteran 
is not entitled to a separate compensable rating for erectile 
dysfunction because there is no finding consistent with 
deformity of the penis with loss of erectile power.  A  VA 
examination report of November 2006 reflects complaints of 
erectile dysfunction since 2005.  However, it was reported 
that the Veteran was taking blood pressure medication and 
that he had not been taking any Viagra-type medications.  
Examination of the genitalia was normal.  He was wearing no 
diaper-type garment and there was no evidence of 
incontinence.  Microalbuminuria was positive, indicating 
diabetic nephropathy.  His BUN was 7, creatinine .7, normal, 
no renal insufficiency.  Urinalysis was negative for 
nitrities and leukocyte esterase, indicating no urinary tract 
infection.  The examiner noted that erectile dysfunction and 
residual diabetic nephropathy were associated with the 
Veteran's diabetes mellitus.  

As the record is void of any evidence of penile deformity, he 
is not entitled to a separate compensable rating under 
Diagnostic Code 7522.  The Board notes that in recognition of 
the veteran's impotence, he has been awarded special monthly 
compensation based on loss of use of a creative organ.

As to albuminuria, he is not entitled to a separate 
compensable rating under Diagnostic Code 7502 (nephritis) or 
any rating of the genitourinary system.  There is no evidence 
of albumin constant or recurring with hyaline and granular 
casts or red blood cells; or transient or slight edema or 
hypertension at the 10 percent level, as noted in the 2006 
examination.  In June 2003 examination there was "some" 
albumin in the urine.  His BUN was 9 and creatinine was .8.  

There is no evidence of wearing absorbent materials.  Blood 
pressure readings in the 2003, December 2004 and 2006 VA 
examinations fail to show readings approaching the 10 percent 
rating level under Diagnostic Code 7101.  Thus, he does not 
meet the criteria for the minimum compensable rating.  

B.  PTSD

This Vietnam Veteran is currently assigned a 50 percent 
disability rating for his combat-related PTSD.  Service 
connection was granted for this disability in 1981, and a 50 
percent rating has been in effect since 1993.  Following its 
review of the record, the Board has determined that the 
impairment from the disability does not more nearly 
approximate the deficiencies in most areas required for a 
higher rating than the reduced reliability and productivity 
contemplated by the assigned rating.

VA examinations to assess his degree of impairment due to 
PTSD were conducted in June 2003, December 2004 and November 
2006.  These examination reports consistently show no more 
than moderately severe PTSD without suicidal ideation, 
obsessional rituals, speech problems, near- continuous panic 
or depression, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
or inability to establish and maintain effective 
relationships.  

In the June 2003 examination report, it was noted that the 
Veteran was grieving the recent death of his daughter, who 
died after a heart transplant, and of a niece.  He complained 
of feeling more depressed, with periods of confusion and 
worse sleep.  He reported a short temper, sometimes being 
able to talk about and watch television shows about Vietnam, 
and sometimes not.  He reported he was participating in 
outpatient treatment at VA and was taking Prozac and BuSpar.  
He was married and had had one remaining child, but was not 
close that child.  He was not working since he had moved to 
North Carolina and had last worked a year earlier in 
California.  He was looking for work.  He had a master's 
degree.  He reported he did chores around the house but had 
no friends since he had recently moved to North Carolina.  

On examination, thought processes and communication were 
unimpaired.  He was alert, cooperative and casually dressed.  
There was no looseness of associations, flight of ideas, 
bizarre motor movements or tics.  Mood was a bit tense but as 
time progressed in the examination, he became more relaxed 
and comfortable.  Affect was appropriate.  He reported 
nightmares, flashbacks and intrusive thoughts.  Delusions, 
hallucinations, ideas of reference and suspiciousness were 
not present.  Both remote and recent memories were good.  
Insight and judgment were adequate.  He was fully oriented.  
The multiaxial diagnosis included PTSD, grief reaction, 
resolving, Global Assessment of Functioning (GAF) score 53, 
with moderately serious impairment of social interactions 
with difficulty sustaining relationships.  The examiner 
commented that the GAF of 53 was related solely to PTSD.  

An April 2003 treatment record reflects a GAF score of 60.  

During the December 2004 examination, the examiner noted that 
the Veteran wanted to talk about his diabetes and not his 
PTSD.  The examining psychiatrist reviewed the 2003 
examination report.  The Veteran became angry with the 
psychiatrist when he attempted to question him about PTSD.  
Because of the Veteran's agitation, the psychiatrist decided 
to end the interview, which was fine with the Veteran.  The 
examiner did observe that the Veteran did not appear 
psychotic but he was angry and irritated.  He was angry about 
his eye and diabetic examinations.  He was neatly groomed and 
well oriented.  The examiner was unable to assess the degree 
of severity of the Veteran's PTSD.  

The Veteran was afforded another VA examination in November 
2006.  He complained of worry, inability to hold a job, 
difficulty falling asleep, nightmares three to four times per 
month and intrusive thoughts.  He was anxious, easily 
startled and hypervigilant.  He reported experiencing 
discomfort in large crowds and being short-tempered.  He did 
not like to talk about his Vietnam experiences or watch 
televisions shows related to Vietnam.  It was noted he went 
through alcohol rehabilitation about 15 years earlier and was 
sober now.  He never had a drug problem.  He reported 
hospitalization for PTSD in the early 1990's.  He reported 
that he was receiving no current outpatient treatment and 
taking no medications.  The Veteran reported that he was not 
working presently.  He had last worked about six months 
earlier for Sprint, a job he held for six months but could 
not continue because he could not lie to people to meet his 
quota.  He reported having about 30 jobs over the years, and 
an inability to sustain a job.  He was looking for work.  

The Veteran told the examiner that he dressed and attended to 
his own hygiene needs independently.  He also did chores and 
attended to the household since his wife worked.  He did not 
attend church.  He noted that he had a master's degree and 
had a driver's license.  He had one friend back in New Jersey 
where he was from.  

Mental status evaluation revealed the Veteran to be alert, 
cooperative and casual but appropriately dressed.  He 
answered questions and volunteered information.  There were 
no looseness of association, flight of ideas, bizarre 
movements or tics.  His mood was tense but cooperative and 
friendly.  His affect was appropriate.,  He reported 
nightmares and intrusive thoughts.  He had no homicidal or 
suicidal ideation or intent.  There was no impairment of 
thought process or communication, no delusions, 
hallucinations, ideas of reference or suspiciousness.   He 
was oriented times three.  His memory for remote and recent 
events appeared adequate.  Insight and judgment appeared 
adequate.  Intellectual capacity was adequate.  The examiner 
diagnosed PTSD and assigned a GAF score of 53.  

The reports of the examinations in 2003 and 2006 consistently 
reflect that judgment and thinking have remained unimpaired.  
Mood has been somewhat impaired but did not severely impair 
functioning.  The Veteran was initially tense during 
examination but relaxed with time.  Both examination reports 
confirm an absence of suicidal ideation, obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  The 
examinations did not show impaired impulse control (such as 
unprovoked irritability with periods of violence).  
Certainly, the Veteran has complained of and demonstrated 
irritability (on his December 2004 psychiatric examination); 
however, there is no indication or reported period of 
violence.  The Veteran was consistently found to be fully 
oriented at all three examinations, without spatial 
disorientation.  Hygiene and personal appearance were 
consistently noted to be good.  

Certainly the Veteran's difficulty maintaining a job suggests 
a degree of difficulty in adapting to stressful circumstances 
including work and work-like settings.  However, the Veteran 
reported in 2006 he was currently looking for work.  His 
description of his daily activities more nearly approximates 
difficulty in establishing and maintaining effective work and 
social relationships as contemplated in the 50 percent rating 
criteria, rather than the more severe degree contemplated in 
the 70 percent rating.  

There is no evidence in any of the examination reports or 
treatment records that the Veteran engages in obsessional 
rituals which interfere with routine activities.  The 2003 
and 2006 VA examination reports reflect no bizarre movements.  
There is also no indication that any of his actions related 
to PTSD interfere with routine activities.  

At no time has the medical evidence indicated that the 
Veteran's PTSD is productive of near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  No examiner identified panic 
as a symptom of the Veteran's PTSD.  

The Veteran's VA examination reports suggest that he is 
somewhat isolative.  However, the evidence does not show that 
he has an inability to establish and maintain effective 
relationships.  He has maintained his marriage and reported 
he has one friend from New Jersey.  He reported few other 
friends but he noted he had moved multiple times during his 
life and had fairly recently arrived in North Carolina.  

As to the December 2004 examination, the Board notes that the 
Veteran was uncooperative but that the information gleaned by 
the examiner did not suggest symptoms compatible with a 70 
percent rating for PTSD.  

Also instructive in determining overall level of functioning 
are GAF scores assigned by examiners.  GAF scores are based 
on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Id. 

The Veteran was assigned GAF scores of 53 in the 
aforementioned VA 2003 and 2006 examinations.  A 60 was noted 
in April 2003 treatment notes.  These scores are indicative 
of moderate impairment and do not support the presence of 
deficiencies in most areas contemplated by a 70 percent 
rating.  

In summary, while the evidence satisfactorily demonstrates 
symptomatology consistent with the 50 percent level, overall, 
the type and degree of symptomatology contemplated for the 70 
percent level are not more nearly approximated.  The Board is 
of course aware of the Veteran's contentions concerning the 
severity of his service-connected symptomatology.  However, 
while the Veteran is competent to report his symptoms, like 
all evidence his self reports must be evaluated in the light 
of the entire record.  The Board believes that the objective 
evidence of record is more probative than the Veteran's 
statements in determining whether the criteria for the 70 
percent or higher rating are met or more nearly approximated.

Thus, the evidence pertinent to the period on appeal 
establishes that the impairment from the Veteran's PTSD has 
more nearly approximated the reduced reliability and 
productivity required for a 50 percent rating.  A higher 
disability rating for PTSD is therefore not in order. 

C.  Additional Considerations

Consideration has been given to assigning additional staged 
ratings; however, at no time during the period in question 
have the disabilities warranted a rating higher than those 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his disabilities and that the 
manifestations of these disabilities are consistent with 
those contemplated by the schedular criteria.  The Board 
concludes that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Service connection for diabetic retinopathy is denied.

An initial evaluation higher than 20 percent for diabetes 
mellitus, Type II is denied.

An evaluation higher than 50 percent for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


